DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-16 in the reply filed on 04/10/2022 is acknowledged.
Applicant’s addition of new claims 17-26  in the reply filed on 04/10/2022 is acknowledged.
Claims 17-26  are under consideration in this Office Action. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
[[

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interval between the first substrate electrode 132 and the second substrate electrode 134 is greater than that between the light emitting sources 120” must be shown or the feature  canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawing as filed do not show “interval between the first substrate electrode 132 and the second substrate electrode 134 is greater than that between the light emitting sources 120”. Moreover, it is not clear how the first substrate electrode 132 and the second substrate electrode 134 located underneath the light emitting sources 120 can be separated by the interval is greater than that between the light emitting sources 120.
Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawing as filed do not show “interval between the first substrate electrode 132 and the second substrate electrode 134 is greater than that between the light emitting sources 120”. Moreover, it is not clear how the first substrate electrode 132 and the second substrate electrode 134 located underneath the light emitting sources 120 can be separated by the interval is greater than that between the light emitting sources 120.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2014/0213002 (corresponding to US 9,391,233 listed in previous Office Actions), in view of Zou et al., US 2020/0162693 (corresponding to US 11,205,693).
In re Claim 1, Choi discloses a display apparatus, comprising: a substrate 20  having a first substrate electrode (210_1, 230_1) and a second substrate electrode (210_2, 230_2); and a plurality of light emitting sources 110_1 disposed on the substrate 20 and spaced apart from one another at a predetermined interval, wherein the first substrate electrode (210_1, 230_1) extends from an upper surface of the substrate 20 to a lower surface thereof and is electrically connected  the electrode, wherein the second substrate electrode 210_2 extends (thorough 220) (Fig. 3) from the upper surface of the substrate 20 to the lower surface thereof and is electrically connected to the electrode (Figs. 2-3, [0036 -0076]).
Cho does not disclose that the light emitting source comprises: a light emitting structure having an n-type semiconductor layer, an active layer, and a p-type semiconductor layer; a p-type electrode disposed over the p-type semiconductor layer and electrically connected to the p-type semiconductor layer; and an n-type electrode disposed over the n-type semiconductor layer and electrically connected to the n-type semiconductor layer, wherein the n-type electrode and the p-type electrode are arranged in a same direction, wherein the first substrate electrode (210_1, 230_1) extends from an upper surface of the substrate 20 to a lower surface thereof and is electrically connected to the p-type electrode, wherein the second substrate electrode 210_2 extends (thorough 220) (Fig. 3) from the upper surface of the substrate 20 to the lower surface thereof and is electrically connected to the n-type electrode , as well as that an interval between the first substrate electrode 210_1 and the second substrate electrode 210_2 is greater than that between the light emitting sources 110_1.
Zou teaches a display apparatus, comprising: a substrate 101 having a first substrate electrode 106 and a second substrate electrode 105; and a plurality of light emitting sources (110, 111,112, 113) disposed on the substrate 101 and spaced apart from one another at a predetermined interval, wherein the light emitting source (110, 111,112, 113) comprises: a light emitting structure having an n-type semiconductor layer (110, 111), an active layer 112, and a p-type semiconductor layer 113; a p-type electrode 114 disposed over the p-type semiconductor layer 113 and electrically connected to the p-type semiconductor layer 113; and an n-type electrode 108 disposed over the n-type semiconductor layer (110, 111) and electrically connected to the n-type semiconductor layer (110, 111), wherein the n-type electrode 108 and the p-type electrode 114 are arranged in a same direction, wherein the first substrate electrode 106    extends from an upper surface of the substrate 101 is electrically connected to the p-type electrode 114, wherein the second substrate electrode 105 extends from the upper surface of the substrate 101 to the lower surface thereof and is electrically connected to the n-type electrode 108 (Figs. 3 and 4; [0040 -0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Cho and Zou, and to use the specified light emitting source to produce high-quality micro-LEDs  as taught by Zou ([0003]).
However, Cho take with Zou does not specify that an interval between the first substrate electrode and the second substrate electrode is greater than that between the light emitting sources.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of high output and high efficiency of light emitting device packages (See, for example, Cho’s [0003]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The interval between the first substrate electrode and the second substrate electrode is greater than that between the light emitting sources;
II. The interval between the first substrate electrode and the second substrate electrode is smaller than that between the light emitting sources;
III. The interval between the first substrate electrode and the second substrate electrode is equal to that between the light emitting sources;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display apparats of Cho and Zou successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 18, Cho take with Zou discloses the display apparatus of claim 17, further comprises an encapsulant (102, 103) disposed on an upper surface of the light emitting structure (110, 111,112, 113) (Zou: Fig. 4).
In re Claim 19, Cho take with Zou discloses the display apparatus of claim 18, wherein the encapsulant (102, 103) covers a portion of the n-type electrode 108 and a portion of the p-type electrode 114 (Zou: Fig. 4).
In re Claim 20, Cho take with Zou discloses all limitations of claim 20 except for that the encapsulant (102, 103) comprises a transparent material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a transparent encapsulant since it was known in the art that usage the transparent encapsulant decreases light losses. (MPEP2144.I.)
In re Claim 21, Cho take with Zou discloses all limitations of claim 20 except for that the encapsulant (102, 103) comprises an opaque material or a translucent material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a transparent encapsulant since it was known in the art that usage the opaque material or a translucent material encapsulant provide a homogeneous illumination. (MPEP2144.I.)
In re Claim 22, Cho take with Zou discloses the display apparatus of claim 18, further comprising: an n-type bump (an upper portion of 105) electrically connected to the n-type electrode 108; and a p-type bump (an upper portion of 106) electrically connected to the p-type electrode 114 (Zou: Fig. 4).
In re Claim 23, Cho take with Zou discloses the display apparatus of claim 22, wherein each of the n-type bump (the upper portion of 105) and the p-type bump (the upper portion of 106) are disposed to cover a portion of an upper surface of the encapsulant (102, 103) (Zou: Fig. 4).
In re Claim 24, Cho take with Zou discloses the display apparatus of claim 22, wherein the encapsulant (102, 103) has a plurality of via holes (104, and wherein the lower portions of 106 located) (Zou: Fig. 4).
In re Claim 25, Cho take with Zou discloses the display apparatus of claim 24, wherein the p-type bump (the upper portion of 106)  is electrically connected to the p-type electrode 114 through the via hole (wherein the lower portions of 106 located) passing through the encapsulant (102, 103) (Zou: Fig. 4).
In re Claim 26, Cho take with Zou discloses the display apparatus of claim 24, wherein the n-type bump (the upper portion of 105) is electrically connected to the n-type electrode 108 through the via hole 104 passing through the encapsulant (102, 103) (Zou: Fig. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893